PER CURIAM.
Steven C. Rendleman appeals the motion court's judgment dismissing his motions filed under Rule 24.035 and Rule 29.15.1 We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

Mo. R. Crim. P. 2016.